DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the micro-etched optical enhancer of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, as the specification fails to further define what is meant by micro-etching or provide an example in the figures, the scope of the claim is unclear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlemann et al. (US 2002/0033433).
In re. claim 1, Uhlemann teaches a window, comprising: a first transparent pane (1) having a first surface and a second surface (e.g. inner and outer surfaces) (figs. 3-4) (para [0019]); a second 
The examiner notes that the surface of pane (2) facing interspace (5) in figure 3, or examiner designated surface C in the figure below, can be any of surfaces (1-4) as designated in the table below.  Surface B is understood to face both surfaces C and D, while surface C is understood to face both surfaces A and B.



    PNG
    media_image1.png
    380
    364
    media_image1.png
    Greyscale

A
B
C
D
Fourth
Third
First
Second
Fourth
Third
Second
First
First
Second
Third
Fourth
First
Second
Fourth
Third

Table 1. Examiner interpretation of surface locations.
In re. claim 2, Uhlemann teaches the window of claim 1, further comprising: an intermediate region (4) with a surface extending from the first transparent pane to the second transparent pane (figs. 3-4), wherein the optical enhancer is disposed on the surface of the intermediate region at a position along the distance between the first transparent pane and the second transparent pane (fig. 3) (para [0021]).
In re. claim 3, Uhlemann teaches the window of claim 2, wherein the surface of the intermediate region includes a groove in which the optical enhancer is disposed (fig. 3) (para [0021]).
In re. claim 4, Uhlemann teaches the window of claim 2, wherein the window of claim 2, wherein the optical enhancer is connected to the surface of the intermediate region by a fastener (via adhesively bonding) (para [0010]).
In re. claim 5, Uhlemann teaches the window of claim 4, wherein the fastener is an adhesive (para [0010]).
In re. claim 6, Uhlemann teaches the window of claim 1, wherein the optical enhancer is disposed adjacent to the second surface (when the second surface is designated as the surface of pane (2) facing interspace (5)).
In re. claim 7, Uhlemann teaches the window of claim 6, wherein the optical enhancer is attached to the second surface via an adhesive (adhesively bonding) (para [0010]).

In re. claim 9, Uhlemann teaches the window of claim 8, wherein the optical enhancer is attached to the third surface via an adhesive (adhesively bonding) (para [0010]).
In re. claim 10, Uhlemann teaches the window of claim 1, wherein the optical enhancer is disposed adjacent to the fourth surface (when the fourth surface is designated as the surface of pane (2) facing interspace (5)).
In re. claim 11, Uhlemann teaches the window of claim 10, wherein the optical enhancer is attached to the fourth surface via an adhesive (adhesively bonding) (para [0010]).
In re. claim 12, Uhlemann teaches the window of claim 1, wherein the optical enhancer is integrally formed with the first transparent pane (fig. 4) (para [0028]) (when the pane (2) is designated as the first transparent pane).
In re. claim 13, Uhlemann teaches the window of clam 12, wherein the optical enhancer is integrally formed with the second surface (when the second surface is designated as the surface of pane (2) facing interspace (5)) (fig. 4).
In re. claim 14, Uhlemann teaches the window of claim 1, wherein the optical enhancer is integrally formed with the second transparent pane (2) (fig. 4) (para [0028]).
In re. claim 15, Uhlemann teaches the window of claim 14, wherein the optical enhancer is integrally formed with the third surface (when the third surface is designated as the surface of pane (2) facing interspace (5)) (fig. 4).
In re. claim 16, Uhlemann teaches the window of claim 14, wherein the optical enhancer is integrally formed with the fourth surface (when the fourth surface is designated as the surface of pane (2) facing interspace (5)) (fig. 4).

In re. claim 18, Uhlemann teaches the window of claim 1, wherein the optical enhancer comprises at least two materials to produce the second image (polymethyl methacrylate) (para [0026]).
In re. claim 20, Uhlemann teaches the window of claim 1, wherein the window is an aircraft window (para [0002]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlemann.
In re. claim 19, Uhlemann fails to disclose the optical enhancer comprises a laminate.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Uhlemann to have the optical enhancer comprise a laminate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so utilizes known materials for construction of the optical enhancer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647